        Case 1:20-cv-01220-SAB Document 20 Filed 06/11/21 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8

 9    ERIC RYAN BAILEY,                                    No. 1:20-cv-01220-SAB
10                          Plaintiff,                     ORDER RE STIPULATION FOR AN
                                                           EXTENSION OF TIME
11    v.
                                                           (ECF No. 19)
12    COMMISSIONER OF SOCIAL
      SECURITY,
13
                            Defendant.
14

15

16            On June 10, 2021, a stipulation was filed to extend time for Defendant to file a response to

17   Plaintiff’s opening brief.

18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19            1.      Defendant shall file a response to the opening brief on or before July 14, 2021;

20                    and

21            2.      Plaintiff’s reply, if any, shall be filed on or before July 29, 2021.

22
     IT IS SO ORDERED.
23

24   Dated:        June 11, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
